DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/11/2019, 01/13/2021 and 03/11/2021 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 06/11/2019 is entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HATANAKA et al. (US PUB 2015/0043071; herein after “HATANAKA”). 

    PNG
    media_image1.png
    144
    446
    media_image1.png
    Greyscale

	Regarding claim 1, HATANAKA teaches an optical laminate (an optical film 100, FIG. 2(n)), comprising: a first retardation layer (a first phase difference layer 1); a second retardation layer (a second phase difference layer 2); a polarizer (i.e., a base material/plate/film 3 as a polarizer, para. [0431] and [0518]); and a third retardation layer (a third phase difference layer 8) (para. [0286], [0526] to [0533]), the first retardation layer, the second retardation layer, the polarizer, and the third retardation layer being laminated from a viewer side in the stated order (as shown at least in FIG. 2(n) above, para. [0286]).

	However, HATANAKA further teaches the method of pasting the present optical film having no base material to other base materials such as the surface of a polarizer, a polarization plate, para. [0431].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HATANAKA such that the base material layer 3 (FIG. 2(n) can be replaced with a polarizer, so that circular polarization plates revealed no coloration (hue change) and showed excellent black display when observed from any direction (para. [0523]).

Regarding claim 2, HATANAKA teaches in-plane retardations Re1 of the first retardation layer (para. [0145]) satisfy the following expressions:
Re1(450)/Re1(550)<1.03; and
Re1(650)/Re1(550)>0.97 (i.e., Re(450)/Re(550)=0.73, Re(650)/Re(550)=1.17, para. [0507]), and 
wherein in-plane retardations Re2 of the second retardation layer (para. [0155]-[0156]) satisfy the following expressions:
Re2(450)/Re2(550)≥1.03; and
Re2(650)/Re2(550)≤0.97 (i.e., Re(450)/Re(550)=1.07, Re(650)/Re(550)=0.98, para. [0505])
where Re1(450) and Re2(450) each represent an in-plane retardation measured at 23° C. with light having a wavelength of 450 nm, Re1(550) and Re2(550) each (i.e., the phase difference value of the resultant optical film (3) was measured at wavelengths of 450 nm, 550 nm and 650 nm para. [[0508], also see para. 0061] and [0062]).
HATANAKA teaches each and every limitations of the claimed invention except for explicit teaching of an in-plane retardation measured at 23° C.
HATANAKA further teaches it is also possible to control the polymerization temperature by irradiating a dry coat with light while cooling with a suitable cooling means, in polymerization. When polymerization of a polymerizable liquid crystal is carried out at lower temperature (23° C) by adoption of such a cooling means, a phase difference layer can be suitably formed, even if a base material of relatively low heat resistance is used. A patterned phase difference layer can also be obtained by conducting masking or development in photopolymerization (para. [0216]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HATANAKA such that use a lower temperature of 23° C for in-plane retardation measurement, so that circular polarization plates revealed no coloration (hue change) and showed excellent black display when observed from any direction (para. [0523]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a lower temperature (23° C) during in-plane retardation measurement, since it has been held that the provision of In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 3, HATANAKA teaches the in-plane retardation Re1(550) of the first retardation layer is from 105 nm to 115 nm, the in-plane retardation Re2(550) of the second retardation layer is from 190 nm to 260 nm, an angle θ1 formed by an absorption axis of the polarizer and a slow axis of the first retardation layer is from 19° to 35°, and an angle θ2 formed by the absorption axis of the polarizer and a slow axis of the second retardation layer is from 77° to 85°; the in-plane retardation Re1(550) of the first retardation layer is from 116 am to 125 nm, the in-plane retardation Re2(550) of the second retardation layer is from 200 nm to 260 nm, the angle θ1 formed by the absorption axis of the polarizer and the slow axis of the first retardation layer is from 15° to 35°, and the angle θ2 formed by the absorption axis of the polarizer and the slow axis of the second retardation layer is from 75° to 85°; the in-plane retardation Re1(550) of the first retardation layer is from 126 nm to 135 nm, the in-plane retardation Re2(550) of the second retardation layer is from 210 nm to 260 nm, the angle θ1 formed by the absorption axis of the polarizer and the slow axis of the first retardation layer is from 15° to 35°, and the angle θ2 formed by the absorption axis of the polarizer and the slow axis of the second retardation layer is from 75° to 85°; or the in-plane retardation Re1(550) of the first retardation layer is from 136 um to 145 nm, the in-plane retardation Re2(550) of the second retardation layer is from 220 nm to 270 nm, the angle θ1 formed by the absorption axis of the polarizer and the slow axis of the first retardation layer is from 15° to 31°, and the angle θ2 formed by the absorption axis of the polarizer and the slow axis (i.e., the optical film (2) has a laminated structure in which the slow axis of the layer A (A-2) makes an angle of 15.degree. and the slow axis of the layer B (B-2) makes an angle of 75.degree. to the longitudinal direction of the above-described TAC. The phase difference value of the resultant optical film (2) was measured, to find that Re(550)=137 nm, para. [0507] and [0508]).

Regarding claim 4, HATANAKA teaches the first retardation layer includes a stretched body of a polymer film (i.e., the method of pressing (e.g., stretching) a roll-shaped master, para. [0198], also see para. [0015]), and the second retardation layer includes an alignment fixed layer of a liquid crystal compound (i.e., an orientation film (an alignment fixed layer) is present between a base material and a phase difference layer, para. [ para. [0016]).

Regarding claim 5, HATANAKA teaches in-plane retardations Re1 of the first retardation layer satisfy the following expressions:
Re1(450)/Re1(550)<1.03; and
Re1(650)/Re1(550)>0.97  (i.e., Re(450)/Re(550)=0.73, Re(650)/Re(550)=1.17, para. [0507]), and 
wherein in-plane retardations Re2 of the second retardation layer satisfy the following expressions:
Re2(450)/Re2(550)<1.03; and
(i.e., Re(450)/Re(550)=0.73, Re(650)/Re(550)=1.17, para. [0507])
where Re1(450) and Re2(450) each represent an in-plane retardation measured at 23° C. with light having a wavelength of 450 nm, Re1(550) and Re2(550) each represent an in-plane retardation measured at 23° C. with light having a wavelength of 550 um, and Re1(650) and Re2(650) each represent an in-plane retardation measured at 23° C. with light having a wavelength of 650 nm (i.e., the phase difference value of the resultant optical film (3) was measured at wavelengths of 450 nm, 550 nm and 650 nm para. [[0508], also see para. 0061] and [0062]).
HATANAKA teaches each and every limitations of the claimed invention except for explicit teaching of an in-plane retardation measured at 23° C.
HATANAKA further teaches it is also possible to control the polymerization temperature by irradiating a dry coat with light while cooling with a suitable cooling means, in polymerization. When polymerization of a polymerizable liquid crystal is carried out at lower temperature (23° C) by adoption of such a cooling means, a phase difference layer can be suitably formed, even if a base material of relatively low heat resistance is used. A patterned phase difference layer can also be obtained by conducting masking or development in photopolymerization (para. [0216]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HATANAKA such that use a lower temperature of 23° C for in-plane retardation measurement, so that circular polarization plates revealed no coloration (hue change) and showed excellent black display when observed from any direction (para. [0523]).
In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Regarding claim 6, HATANAKA teaches a refractive index ellipsoid of the first retardation layer satisfies a relationship of nx=nz>ny (i.e., negative A plate, para. [0080]), and wherein a refractive index ellipsoid of the second retardation layer satisfies a relationship of nx>ny=nz (i.e., positive A plate, para. [0079]).

Regarding claim 7, HATANAKA teaches a refractive index ellipsoid of the first retardation layer satisfies a relationship of nx>ny=nz (i.e., positive A plate, para. [0079]), and wherein a refractive index ellipsoid of the second retardation layer satisfies a relationship of nx=nz>ny (i.e., negative A plate, para. [0080]).

Regarding claim 8, HATANAKA teaches an image display apparatus (an organic EL display 200, FIG. 5), comprising the optical laminate of claim 1 (para. [0127], [0463] and as set forth in claim 1 above).

Regarding claim 9, HATANAKA as set forth in claim 1 further teaches a method of producing an optical laminate of an elongate shape (producing an optical film 100, FIGS. 1-2) in which a first retardation layer (1), a second retardation layer (2), a (as shown at least in FIG. 2(n) above, para. [0286]), the method comprising the step of continuously bonding each of a first film of an elongate shape (i.e., the method of pressing (e.g., elongating) a roll-shaped master, para. [0198]) forming the first retardation layer, a second film of an elongate shape forming the second retardation layer, the polarizer of an elongate shape, and a third film of an elongate shape forming the third retardation layer to an adjacent film while conveying the films and the polarizer (i.e., the method of pasting (bonding) the present optical film having no base material to other base materials such as the surface of a polarizer, a polarization plate and… an adhesive may be coated on the side of a phase difference layer (retardation layer) of the present optical film or may be coated on the side of other base material , para. [0431], also see para. [0274] and [0320]).
HATANAKA teaches each and every limitations of the claimed invention except for explicit teaching of a polarizer between a second and a third retardation layers.
	However, HATANAKA further teaches the method of pasting the present optical film having no base material to other base materials such as the surface of a polarizer, a polarization plate, para. [0431].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HATANAKA such that the base material layer 3 (FIG. 2(n) can be replaced with a polarizer, so that circular polarization plates revealed no coloration (hue change) and showed excellent black display when observed from any direction (para. [0523]).

Regarding claim 10, HATANAKA as set forth in claim 1 and 6-7 above further teaches an optical laminate(an optical film 100, FIG. 2(n)), comprising: a first retardation layer (1); a second retardation layer (2); a polarizer (3), and a third retardation layer (8), the first retardation layer, the second retardation layer, the polarizer, and the third retardation layer being laminated from a viewer side in the stated order (as shown at least in FIG. 2(n) above, para. [0286]), wherein: a refractive index ellipsoid of the first retardation layer satisfies a relationship of nx=nz>ny (i.e., negative A plate, para. [0080]), and a refractive index ellipsoid of the second retardation layer satisfies a relationship of nx>ny=nz (i.e., positive A plate, para. [0079]); or a refractive index ellipsoid of the first retardation layer satisfies a relationship of nx>ny=nz (i.e., positive A plate, para. [0079]), and a refractive index ellipsoid of the second retardation layer satisfies a relationship of nx−=nz>ny (i.e., negative A plate, para. [0080]).
HATANAKA teaches each and every limitations of the claimed invention except for explicit teaching of a polarizer between a second and a third retardation layers.
	However, HATANAKA further teaches the method of pasting the present optical film having no base material to other base materials such as the surface of a polarizer, a polarization plate, para. [0431].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HATANAKA such that the base material layer 3 (FIG. 2(n) can be replaced with a polarizer, so that circular polarization plates revealed no coloration (hue change) and showed excellent black display when observed from any direction (para. [0523]).

Regarding claim 11, HATANAKA teaches the first retardation layer includes a stretched body of a polymer film (i.e., the method of pressing (e.g., stretching) a roll-shaped master, para. [0198], also see para. [0015]), and the second retardation layer includes an alignment fixed layer of a liquid crystal compound (i.e., an orientation film (an alignment fixed layer) is present between a base material and a phase difference layer, para. [0016]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GENINI et al. (US PUB 20180272789) teaches the layer structure of a device 10 according to the invention is shown in FIG. 1.1. The device comprises a first optical retarder layer 11 with an orientation pattern encoding a first and third image, a second optical retarder layer 12 with an orientation pattern encoding a second image and a polarizer between the two retarders. The first image becomes optimally visible when an external polarizer 14 is held above the first retarder 11, as shown in FIG. 1.2, with the polarization direction oriented in a first direction. The third image becomes optimally visible when the external polarizer is rotated to a second direction. For observation of the image in the second retarder layer 12, the polarizer 14 is arranged below the retarder 12 as shown in FIG. 1.3, and rotated until the image becomes optimally visible.
MIZUGUCHI, KEIICHI (JP 2010262155 A) teaches The composite polarizing plate is formed, by layering a polarizer 1, a pressure-sensitive adhesive layer 2 and the birefringent layer 6, in this order, on a separator. The pressure-sensitive adhesive layer .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
April 27, 2021